DETAILED ACTION
This is the final office action regarding application number 16/657472, filed on October 18, 2019, which claims priority to U.S. Provisional Patent Application No. 62/812894 entitled "Induction Cooking System," filed March 1, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 31, 2022 has been entered. Claims 1-9, 18-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on December 22, 2021. 
Claim Interpretation
Claim 18 recites the limitation “voltage sensor”. The applicant states  on page 10 of the remarks submitted on November 22, 2021  that

    PNG
    media_image1.png
    213
    817
    media_image1.png
    Greyscale
Based on the above mentioned admission, the limitation “voltage sensor” is interpreted to mean “current sensor” as in claim 1. 
The limitation “the calculated bias voltage calculated based on a target current configured to achieve at least one of zero current switching or zero voltage switching;” in claim 1 is interpreted as the control circuit enables either zero current or zero voltage switching. The control circuit generates a voltage signal based on a current signal.
Claim Objections
Claim 2, 3, 4, 7, 8 are objected to because of the following informalities:  claims 2, 3, 4, 7, 8 depend on claim 1 and cites “threshold voltage”. However, amended claim 1 cites “calculated bias voltage” to refer to the threshold voltage. The applicant is suggested to cite a single term to refer a single limitation throughout all claims.  Appropriate correction is required.
Claim 3, 4 are objected to because of the following informalities:  Claims 3 and 4 depend on claim 1 and cite “a comparator” whereas claim 1 cite “a comparator module”. The applicant is suggested to cite a single term to refer a single limitation throughout all claims.  Appropriate correction is required.
Claim 1 is  objected to because of the following informalities:  Claim 1 cites “comparison output” provided by “comparator module”.  The limitation “comparison output” should be changed to “comparator output” to be consistent with the art.  Appropriate correction is required.
Claim 1 is  objected to because of the following informalities:  Claim 1 cites “a gate voltage” while claims 5, 6 cite the same limitation as “control signal”.  The applicant is suggested to cite a single term to refer a single limitation throughout all claims.  Appropriate correction is required.
Claims 19, 20 are objected to because of the following informalities:  claims 19, 20  depend on claim 18 and cites “threshold voltage”. However, amended claim 18 cites “calculated bias voltage” to refer to the threshold voltage. The applicant is suggested to cite a single term to refer a single limitation throughout all claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 , and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear which one of +0.01, +0.1, +0.5, -0.01,-0.1, -0.5 can be considered substantially zero. Besides the substantial value can change based on the supply voltage. For example, when supply voltage is 100V, 1V may be considered substantially zero. However, for a supply voltage of 2V, 1V is a significant value. Similarly, when power is 2.8kW, 5.5A may be considered substantially zero whereas for a power of 280W, 5.5A is a significant value. The applicant is suggested to replace the term “substantially zero” with either “a predetermined value”, a certain percentage of peak current/voltage.
The term “near” in claim 20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear which one of +0.01, +0.1, +0.5, -0.01,-0.1, -0.5 can be considered near zero. Besides the near zero value can change based on the supply voltage. For example, when supply voltage is 100V, 1V may be considered near zero. However, for a supply voltage of 2V, 1V is a significant value. Similarly, when power is 2.8kW, 5.5A may be considered substantially zero whereas for a power of 280W, 5.5A is a significant value. The applicant is suggested to replace the term “substantially zero” with either “a predetermined value”, a certain percentage of peak current/voltage.
Claim 7 recites “without controlling switching of the plurality of switches by monitoring a phase of the coil current signal”. However, Fig. 4A of the original disclosure describes sensing the positive and negative direction of coil current to generate different sensed voltages. 

    PNG
    media_image2.png
    454
    845
    media_image2.png
    Greyscale

Zoomed in Fig. 4 of the original disclosure
Paragraph [34, 35] of the original disclosure describes 

    PNG
    media_image3.png
    589
    848
    media_image3.png
    Greyscale

The positive/negative direction information inherently contains phase information of an AC signal as evidenced by Sinusoidal website, https://www.electronics-tutorials.ws/accircuits/sinusoidal-waveform.html (hereafter Sinusoidal). 

    PNG
    media_image4.png
    1056
    1699
    media_image4.png
    Greyscale

Screenshot of Sinusoidal teaches that positive portion of a sinewave corresponds to a phase of 0 to 180 degrees , negative portion of a sinewave corresponds to a phase of 180 to 360 degrees. 
It is not clear what the limitation “monitoring a phase” excludes and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the limitation is restricting the use of phase locked loop or any specific well known circuit in the art in controller. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), and further in view of Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki).
Regarding claim 1, Bassill teaches an induction heating device comprising an inductive heat source having a controller, a resonant converter, and an induction coil. Hence Bassill is the same field as the instant claim.
“A circuit for inductively heating cookware, the circuit comprising:” (Abstract teaches induction heating device)
“a series resonant inverter circuit comprising a plurality of switches and one or more induction coils structured to inductively couple to the cookware to heat the cookware,”(Annotated Fig. 5. The limitation “structured to inductively couple to the cookware to heat the cookware” describes what an induction coil does.)
“and a control circuit configured to control switching of a first set of one or more of the plurality of switches… and a second set of one or more of the plurality of switches” (Fig. 3, and 4 teaches controller 130 generates control signals Vc1 and Vc2. Fig. 5 teaches switches 10 and 40 are controlled by signal Vc1 whereas switches 30 and 40 are controlled by signal Vc2.)

    PNG
    media_image5.png
    484
    706
    media_image5.png
    Greyscale

Fig. 5 of Bassill teaches series resonant inverter
“a comparator module ….configured to achieve at least one of zero current switching or zero voltage switching” (Bassill teaches pulse width modulation controllers achieve zero voltage switching in column 1, lines 55-60.) 
However, Bassill does not teach a current sensor and a control circuit receiving signals from current sensor, a control circuit comprising comparator and PWM. 
 “the inverter circuit comprising a current sensor configured to sense a coil current signal across the one or more induction coils and generate a first sensed voltage signal corresponding to …….the coil current signal and a second sensed voltage signal corresponding to …… the coil current signal;” (Son teaches an induction heat cooking apparatus with series resonant inverter circuit and switches. Hence, Son is solving the same problem of controlling the switches of inverter circuit as the instant claim.
Son teaches “the comparison unit 170 may sense current flowing in the working coil 150 and output the sensed current in the form of a voltage. The comparison unit 170 may compare the output voltage with the predetermined reference value to output pulses” in column 5, lines 32-35. Thus comparison unit corresponds to current sensor in the instant claim.)

    PNG
    media_image6.png
    509
    819
    media_image6.png
    Greyscale

Fig. 2 of Son teaches half-bridge series resonant inverter circuit
“and a control circuit configured to control switching …. based on the first sensed voltage signal and …… based on the second sensed voltage signal.” (Son teaches “the controller 180 may control switching timings when the inverter driver 145 drives the first switching unit 141 and the second switching unit 142” in column 6, lines 40-45. Fig. 2 and 6 teaches that controller 180 receives signals from comparator unit to enable switching.)
“a comparator module… the calculated bias voltage calculated based on a target current” (The claim is interpreted as control circuit generates a voltage signal based on a current signal.
Son teaches “the comparison unit 170 may sense current flowing in the working coil 150 and output the sensed current in the form of a voltage” in column 5, lines 32-35. ) 

    PNG
    media_image7.png
    504
    646
    media_image7.png
    Greyscale

Fig. 6 of Son teaches controller making real time decision based on predetermined reference values
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the current sensor to measure coil current and use this information to generate control signals as taught in Son to the cooking circuit of Bassill. One of ordinary skill in the art would have been motivated to do so because it enables the controller to make real time decision based on predetermined reference values as taught in Fig. 6 of Son. 
However, the primary combination of references does not explicitly teach generating two sensor signals based on positive and negative portion of coil current, a control circuit comprising comparator and PWM. 
 “the inverter circuit comprising a current sensor configured to sense a coil current signal ….corresponding to one of a positive portion or a negative portion of the coil current signal and ….corresponding to the other of the positive portion or the negative portion of the coil current signal;”(Turki teaches a control unit for series resonant inverter and thus is from the same field as the instant claim. Fig. 6 and paragraph [40] teaches that the control device has two comparators 23 and 26 that identify the current direction of the coil current. 

    PNG
    media_image8.png
    414
    622
    media_image8.png
    Greyscale

Fig. 5 of Turki teaches full bridge series resonant inverter circuit

    PNG
    media_image9.png
    824
    680
    media_image9.png
    Greyscale

Part of Fig. 6 of Turki teaches comparator to detect positive/negative current states
“wherein the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage and provide a comparison output,” (The limitation “configured to compare the first …. signal and the second ……. signal to a …. voltage and provide a comparison output” describes what a comparator does. 
 The claim is interpreted as the control circuit has two comparators.
Turki teaches in Fig. 6 two comparators 23 and 26 comparing coil current to a threshold current value. The output signal of comparator 23 controls switches S2 and S3; the output signal of comparator 26 controls switches S1 and S4. )
 “and a pulse width modulation module configured to provide a gate voltage to the plurality of switches based on the comparison output.”(The claim is interpreted as a pulse width modulation module that generates an output signal based on an input signal. Turki teaches in claims 18, 19, 20  “the control device comprises a controller configured to generate a setting signal on the basis of a comparison of a reference variable with an actual variable…. wherein the controller is a pulse-width modulation (PWM)..controller.” Here the setting signal is an output signal that is generated by PWM controller based on comparison output of a reference variable with an actual variable.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the control circuit with comparator, and PWM as taught in Turki to control the series resonant inverter in Bassill. One of ordinary skill in the art would have been motivated to do so “to provide an inverter with a control device for the switching means of the inverter which are designed in particular as power semiconductors which, with the use of a constant source feeding the inverter, enables a control of the output variable in line with a nominal variable” as taught in paragraph [5] of Turki.)
Regarding claim 2,
“The circuit of claim 1, wherein the control circuit is configured: compare a magnitude of the first sensed voltage signal to a threshold voltage and control switching of the first set of switches responsive to determining the magnitude of the first sensed voltage signal is equal to the threshold voltage; and compare a magnitude of the second sensed voltage signal to the threshold voltage and control switching of the second set of switches responsive to determining the magnitude of the second sensed voltage signal is equal to the threshold voltage.” (The claim is interpreted as the control circuit has two comparators and the outputs of comparators control switching of the switches. Bassill does not teach a comparator. 
Turki teaches in Fig. 6 two comparators 23 and 26 comparing coil current to a threshold current value. The output signal of comparator 23 controls switches S2 and S3; the output signal of comparator 26 controls switches S1 and S4. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to compare the sensed coil signal with a threshold value in comparator and control the switches accordingly as taught in Turki to the circuit in Bassill. One of ordinary skill in the art would have been motivated to do so because it offers “the advantage of an adaptation to changes in the transmission medium, such as e.g. a change in the inductances due to mechanical influence, ageing of the capacitors, heating, etc.” as taught in paragraph [5] of Turki. Since the technique to generate signals based on positive and negative portion of coil current was known in the prior art the claim would have been obvious to yield predictable results. MPEP 2143, C)
Regarding claim 7,
“The circuit of claim 2, wherein the control circuit is configured to control the switching of the plurality of switches based on comparison of the magnitude of the first sensed -3- 4882-2337-1266.1Atty. Dkt. No. 062103-1463voltage signal and the second sensed voltage signal to the threshold voltage without controlling switching of the plurality of switches by monitoring a phase of the coil current signal.” (Bassill does not teach sensed voltage signals. 
Son teaches a controller 180 and comparison unit 170 in Fig. 3. The comparison unit compares the magnitude of sensed voltage to a reference voltage and generates an output signal to the controller 180. Controller 180 controls switching of switches based on the output signal as taught in column 6, lines 40-45.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the comparator and controller of as taught in Son to the cooking circuit of Bassill. One of ordinary skill in the art would have been motivated to do so because it enables the controller to make real time decision based on predetermined reference values as taught in Fig. 6 of Son. Regarding duplicating the comparison unit and controller for multiple signals, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)
Regarding claim 8,
“The circuit of claim 2, the control circuit configured to calculate the threshold voltage such that the control circuit causes activation of one or more switches of the plurality of switches at a time when magnitudes of the coil current signal, the first sensed voltage signal, and the second sensed voltage signal are substantially zero.” (The limitation is interpreted as control signals of different set of switches have a built in delay as described in Paragraph [37] of the instant specification describes “the PWM 381 may also include logic to implement a time period Tdead to delay the switching time between states in order to prevent shoot-through and allow for zero voltage and zero current switching of the switches (e.g., transistors).” 
Bassill teaches delay between control signals Vc1 and Vc2 for medium and low settings in Fig. 4. Thus the controller in Bassill is configured to switch at zero crossings by the built in delays in Vc1 and Vc2.) 

    PNG
    media_image10.png
    269
    591
    media_image10.png
    Greyscale

Fig. 4 of Bassill teaches control signals with delay between them 
Regarding claim 9,
“The circuit of claim 1, the inverter circuit further comprising a capacitor connected in series with the one or more induction coils, wherein the first set of switches is coupled to the one or more induction coils and the second set of switches is coupled to the capacitor.” (Annotated Fig. 5 of Bassill.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki) as applied to claim 2 above, and further in view of Texas Instruments website for TMS 320F28075(hereafter Texas Instruments).
 “The circuit of claim 2, the control circuit comprising: a first comparator configured to compare the magnitude of the first sensed voltage signal to the threshold voltage and generate a first output responsive to determining the magnitude of the first sensed voltage signal is equal to the threshold voltage; and -2- 4882-2337-1266.1Atty. Dkt. No. 062103-1463 a second comparator configured to compare the magnitude of the second sensed voltage signal to the threshold voltage and generate a second output responsive to determining the magnitude of the second sensed voltage signal is equal to the threshold voltage.” (Bassill does not teach a comparator.
The instant specification describes comparator as part of module 261. Kim (A New Control Method for Series Resonant Inverter with Inherently Phase-Locked Coil Current with Induction Cookware Applications) submitted with the instant application as NPL, discloses TMS 320F28075 as the product number of the controller 202 described in the instant specification.  

    PNG
    media_image11.png
    564
    672
    media_image11.png
    Greyscale

Fig. 2 of instant specification describing comparator, PWM, and software block  

    PNG
    media_image12.png
    623
    667
    media_image12.png
    Greyscale

Fig. 4 of Kim describing comparator, PWM, and software block in TMS 320F28075
Texas Instrument teaches TMS 320F28075 as a microcontroller suitable for closed loop control applications. Texas Instrument teaches that TMS 320F28075 has at least eight comparator subsystems.

    PNG
    media_image13.png
    964
    1789
    media_image13.png
    Greyscale

Functional block of TMS 320F28075
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the comparators of Texas Instrument to the control circuit in Bassill. One of ordinary skill in the art would have been motivated to do so “for advanced closed-loop control applications” as taught in Texas Instrument.)
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki) as applied to claim 2 above, and further in view of Texas Instruments website for TMS 320F28075(hereafter Texas Instruments) as evidenced by Circuitous website (hereafter Circuitous).
Regarding claim 4,
 “ the control circuit further comprising: a first rising edge detector configured to detect the rising edge of the first output of the first comparator, the control circuit configured to control switching of the first set of switches based on an output of the first rising edge detector; and a second rising edge detector configured to detect the rising edge of the second output of the second comparator, the control circuit configured to control switching of the second set of switches based on an output of the second rising edge detector.”  (Bassill does not teach a rising edge detector. 
Turki teaches flip-flop circuit 1,2,3,4 in Fig. 6 that generate switching signals for the switches based on outputs of comparators 23 and 26. Here flip-flops 1-4 correspond to the rising edge detector. The limitation “configured to detect the rising edge of the first output of the first comparator” is describing what an edge detector does.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the rising edge detector as taught in Turki to the control circuit in Bassill. One of ordinary skill in the art would have been motivated to do so because it offers “the advantage of an adaptation to changes in the transmission medium, such as e.g. a change in the inductances due to mechanical influence, ageing of the capacitors, heating, etc.” as taught in paragraph [5] of Turki.)
“The circuit of claim 3, wherein the first comparator is configured to generate the first output to have a rising edge responsive to determining the magnitude of the first sensed voltage signal is equal to the threshold voltage and the second comparator is configured to generate the second output to have a rising edge responsive to determining the magnitude of the second sensed voltage signal is equal to the threshold voltage,” (Bassill does not explicitly teach a comparator. 
Texas Instrument teaches that TMS 320F28075 has eight comparator subsystems. The limitation “generate the… output to have a rising edge responsive to determining the magnitude of the …sensed voltage signal is equal to the threshold voltage”   describes how a comparator works. Circuitous is an evidentiary reference that teaches that working of a comparator is well known in the art. 

    PNG
    media_image14.png
    1055
    1828
    media_image14.png
    Greyscale

Screenshot of Circuitous teaches how a comparator works
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the comparators of Texas Instrument to the control circuit in Bassill. One of ordinary skill in the art would have been motivated to do so “for advanced closed-loop control applications” as taught in Texas Instrument. Additionally, "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). "MPEP 2112.01-I.)
Regarding claim 5,
“wherein the control circuit is configured to transmit the first set of control signals to the first set of switches and the second set of control signals to the second set of switches.” (Bassill teaches in Fig. 3 and 5 that control circuit 130 transmits control signals Vc1 and Vc2 to switches 11, 41 and 31, 21 respectively.)
“The circuit of claim 4, the control circuit further comprising: a first control signal generator configured to generate a first set of one or more control signals configured to control the switching of the first set of switches based on the output of the first rising edge detector; and a second control signal generator configured to control the switching of the second set of switches based on the output of the second rising edge detector;” (Bassill teaches controller 130 generates control signals. However, Bassill does not explicitly teach control signal generation based on edge detector. 
Turki teaches a PWM controller to control series oscillator circuit based on sensed current in paragraph [12]. Fig. 6 of Turki teaches flip-flops as rising edge detectors that changes state based on the sensed current. Hence PWM controller is a signal generator operated based on edge detectors. Turki also teaches multiple flip-flops generating multiple control signals for controlling different switches.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the PWM controller as taught in Turki to the circuit in Bassill. One of ordinary skill in the art would have been motivated to do so because it offers “the advantage of an adaptation to changes in the transmission medium, such as e.g. a change in the inductances due to mechanical influence, ageing of the capacitors, heating, etc.” as taught in paragraph [5] of Turki.)
Regarding claim 6,
“The circuit of claim 5, wherein the first set of control signals and the second set of control signals are pulse width modulation (PWM) signals.” (Similar scope to claim 5 and therefore rejected under the same argument.)  
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), and further in view of Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki).
Regarding claim 18,
“A circuit for inductively heating cookware, the circuit comprising: a series resonant inverter circuit comprising a plurality of switches and one or more induction coils structured to inductively couple to the cookware to heat the cookware, the inverter circuit comprising a voltage sensor configured to sense a voltage across at least one of the plurality of switches; and a control circuit configured to control switching of a first set of one or more of the plurality of switches based the voltage sensed across the at least one of the plurality of switches based on the second sensed voltage signal, wherein the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage and provide a comparison output, the calculated bias voltage calculated based on a target current configured to achieve at least one of zero current switching or zero voltage switching; and a pulse width modulation module configured to provide a gate voltage to the plurality of switches based on the comparison output.” (Claim 18 is similar scope to claim 1 as explained in claim interpretation and therefore rejected under the same argument.)
Regarding claim 19,
“The circuit of claim 18 wherein the control circuit is configured to compare a magnitude of the voltage sensed to a threshold voltage and control switching of a set of the plurality of switches.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 20,
“The circuit of claim 19, wherein the threshold voltage is a value near zero.” (Bassill does not explicitly teach a comparator. 
Son teaches a comparator 171 where reference voltage at negative input can be varied between near zero to supply voltage by choosing the resistor values across the voltage divider. Hence the reference voltage is a result effective variable that can be varied from zero to supply voltage.

    PNG
    media_image15.png
    474
    594
    media_image15.png
    Greyscale

Fig. 3 of Son teaches a comparator comparing voltage values
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to set the reference voltage as zero as taught by Son to the cooking circuit of Bassill. One of ordinary skill in the art would have been motivated to do so because it enables the controller to make real time decision based on predetermined reference values as taught in Fig. 6 of Son. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).)

Response to Arguments
Applicant’s arguments filed on March 21, 2022 with respect to claim(s) 1-9, 18-20 have been considered but are not persuasive. 
The applicant amended claim 1 and 18 to recite “based on the second sensed voltage signal, wherein the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage and provide a comparison output, the calculated bias voltage calculated based on a target current configured to achieve at least one of zero current switching or zero voltage switching; and a pulse width modulation module configured to provide a gate voltage to the plurality of switches based on the comparison output” and argued on pages 13-17 that this makes the circuit distinguishable from prior art. However, a new ground(s) of rejection is made based on the prior art as discussed above.
The applicant argues against 112 rejections on pages 10-13. However, the claims are not amended to particularly point out and distinctively claim the subject matter. The argument is not persuasive.
In response to applicant's arguments against the references individually on pages 14-16, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument on page 15 that Son teaches a reference value to detect cookware, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, Son is relied to teach a technique to sense a current signal and generate a corresponding voltage signal. Additionally, Son teaches in column 6, lines 35-45 “the controller 180 may control overall operation of the induction heat cooking apparatus. The controller 180 may control at least one of the power supply 110, the rectifier 120, the DC link capacitor 130, the inverter 140, the inverter driver 145, the working coil 150, the resonance capacitor 160 and the comparison unit 170. For example, the controller 180 may control switching timings when the inverter driver 145 drives the first switching unit 141 and the second switching unit 142.”
Applicant's arguments on page 17 against rejections of claims 2-9, 18-20 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761